DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 200 in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “identification sensing device” in claim 9,  "a robotic arm" in claim 10, and “perforations” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has the limitation of “a robotic arm” which is not shown in the figures and when looking to the specification in paragraph [0032], it is unclear where and how the robotic arm attaches to the transport apparatus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 has the limitation of “a robotic arm” which is not shown in the figures and when looking to the specification in paragraph [0032], it is unclear where and how the robotic arm attaches to the transport apparatus. 
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 has the limitation of “an identification (ID) sensing device” which is not depicted in the drawings and is unclear how the ID sensing device is connected to the cart after reading paragraph [0032] of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwang-Jik Cho (KR 20090009357 U).

Regarding claim 1, Kwang teaches a transporting apparatus (transport cart 100, fig.1), comprising: a first frame support (first mounting member 120, fig.1, page 2, 4th paragraph from the bottom) configured to support an object (first mounting member 120 supports wafer cassette C, fig.1, page 2, 4th paragraph from the bottom); a second frame support (cart 110, fig.1, page 2, 4th paragraph from the bottom) configured to roll the transporting apparatus (casters 115, fig.1); and a plurality of shock absorbing elements (first buffer member 121, fig.1, page 2, 4th paragraph from the bottom) positioned between the first frame support and the second frame support (first buffer member 121 is between the cart 110 and the first mounting member 120, fig.1).

Regarding claim 11, Kwang teaches a transporting apparatus (transport cart 100, fig.1), comprising: a first frame support (first mounting member 120, fig.1, page 2, 4th paragraph from the bottom) configured to support an object (first mounting member 120 supports wafer cassette C, fig.1, page 2, 4th paragraph from the bottom); a second frame support (cart 110, fig.1, page 2, 4th paragraph from the bottom) configured to support the first frame support (cart 110 supports the first mounting member 120 as seen in figure 1), wherein there is a gap between the first and second frame supports (gap is the space between the cart 110 and first mounting member 120 where buffer member 121 is, fig.1); and a plurality of shock absorbing elements (first buffer member 121, fig.1, page 2, 4th paragraph from the bottom) positioned between the first frame support and the second frame support (first buffer member 121 is between the cart 110 and the first mounting member 120, fig.1).

Regarding claim 12, Kwang teaches further comprising a plurality of rollers configured to roll the transporting apparatus (casters 115 allow the transport apparatus to roll, fig.1, page 2, 4th paragraph from the bottom).

Regarding claim 14, Kwang teaches a transporting apparatus (transport cart 100, fig.1), comprising: a first frame support (first mounting member 120, fig.1, page 2, 4th paragraph from the bottom) comprising a plurality of V-shaped shelves (brackets 125 and stand 131, fig.1, page 2, 4th paragraph from the bottom) configured to support an object (brackets 125 and stand 131 supports wafer cassette C, fig.1, page 2, 4th paragraph from the bottom); a second frame support (cart 110, fig.1, page 2, 4th paragraph from the bottom) comprising a plurality of wheels (casters 115, fig.1) configured to move the transporting apparatus from a first location to a second location (casters 115 allow the cart to move); and a plurality of shock absorbing elements (first buffer member 121, fig.1, page 2, 4th paragraph from the bottom) positioned between the first frame support and the second frame support (first buffer member 121 is between the cart 110 and the first mounting member 120, fig.1).

Regarding claim 16, Kwang teaches wherein each of the plurality of V-shaped shelves comprises a first panel connected to a second panel at an angle between about 90 degrees and about 135 degrees (bent stand 131 bent at a right angle to support the wafer cassette C has two panels on either side of the bend, figs.1-2).

Regarding claim 18, Kwang teaches wherein each of the plurality of V-shaped comprises perforations (bent stand 131 has holes as seen in figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Anderson (US 4566678 A).

Regarding claim 2, Kwang teaches the transportation cart of claim 1, but fails to teach wherein each of the plurality of shock absorbing elements comprises a polymer.
	However, Anderson teaches plurality of shock absorbing elements (buffer 30, fig.4) comprises a polymer (elastomer bodies 54, fig.4, column 5, lines 7-21).
Kwang and Anderson are both considered to be analogous to the claimed invention because they are in the same field of suspension systems for vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Anderson and substitute the buffer (121) of Kwang with the buffer (30) of Anderson. Doing so would is a simple substitution known in the art to yield predictable results of providing shock absorbing elements to absorb impact or shock energy (column 4, line 59-column 5 line 6). 

Regarding claim 20, Kwang teaches the transportation cart of claim 14, but fails to teach wherein each of the plurality of shock absorbing elements comprises an elastomer.
	However, Anderson teaches shock absorbing elements (buffer 30, fig.4) comprises an elastomer (elastomer bodies 54, fig.4, column 5, lines 7-21). 
Kwang and Anderson are both considered to be analogous to the claimed invention because they are in the same field of suspension systems for vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Anderson and substitute the buffer (121) of Kwang with the buffer (30) of Anderson. Doing so would is a simple substitution known in the art to yield predictable results of providing shock absorbing elements to absorb impact or shock energy (column 4, line 59-column 5 line 6). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Anderson (US 4566678 A) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding claim 3, Kwang in combination with Anderson teaches the transport cart of claim 2, Anderson fails to disclose the specific material of the elastomer spring members (54). However, those having ordinary skill in the art would understand that the elastomer spring members (54) could be chloroprene rubber, butyl rubber, butadiene rubber, ethylene propylene, nitrile rubber, fluorocarbon, hydrogenated nitrile, poly-acrylate, silicone, or a combination thereof. It would have been obvious to have the elastomer spring members of Kwang to be one of the claimed materials, since the above materials are known in the art as different types of elastomer shock absorbers, and. In re Leshin, 125 USPQ 416.

Regarding claim 4, Kwang in combination with Anderson teaches the transport cart of claim 2, Anderson fails to disclose the shore hardness of the elastomer spring members (54). However, it would have be obvious to one of ordinary skill in the art to provide each elastomer spring members (54) with a shore hardness from about 5 shore 00 to about 90 shore A. Furthermore, it would have been obvious to provide the material having a shore hardness from about 5 shore 00 to about 90 shore A since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Lenkman (US 20150344051 A1).

Regarding claim 5, Kwang teaches the transport apparatus of claim 1, but fails to teach wherein each of the plurality of shock absorbing elements comprises a spherical component, an elliptical component, a disk shape component, a cubical component, a conical component, a pyramidal component, a cylindrical component, or a combination thereof.
	However, Lenkman teaches plurality of shock absorbing elements (air bladders 65, fig.7-8, paragraph [0034]) comprises a spherical component, an elliptical component, a disk shape component, a cubical component, a conical component, a pyramidal component, a cylindrical component, or a combination thereof (the air bladders 65 have a spherical shape as seen in figure 7).
Kwang and Lenkman are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Lenkman and simply substitute the shock absorbers (121) of Kwang with the air bladders (65) of Lenkman having a spherical shape. Replacing Kwang’s shock absorbers (121) with the shock absorbers (65) is a simple substitution known in the art to yield predictable results, of allowing the user to adjust the amount of air inside the bladder to adjust the amount of shock absorbing and reduce the impact on highly sensitive equipment (Lenkman, paragraph [0034]). 

Regarding claim 6, Kwang teaches the transport apparatus of claim 1, but fails to teach wherein each of the plurality of shock absorbing elements comprises a hollow element with a gas inside.
	However, Lenkman teaches a plurality of shock absorbing elements (air bladders 65, fig.7-8, paragraph [0034]) comprises a hollow element with a gas inside (air bladder 65 is a hollow element that holds air inside, figs.7-8, paragraph [0034]).
Kwang and Lenkman are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Lenkman and simply substitute the shock absorbers (121) of Kwang with the air bladders (65) of Lenkman. Replacing Kwang’s shock absorbers (121) with the shock absorbers (65) is a simple substitution known in the art to yield predictable results, of allowing the user to adjust the amount of air inside the bladder to adjust the amount of shock absorbing and reduce the impact on highly sensitive equipment (Lenkman, paragraph [0034]).

Regarding claim 19, Kwang teaches the transport apparatus of claim 14, but fails to teach teaches the wherein each of the plurality of shock absorbing elements comprises an air cushion suspension system.
	However, Lenkman teaches a plurality of shock absorbing elements (air bladders 65, fig.7-8, paragraph [0034]) comprises an air cushion suspension system (air bladders 65 is an air cushion suspension system, fig.7-8, paragraph [0034] and [0036]).
Kwang and Lenkman are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Lenkman and simply substitute the shock absorbers (121) of Kwang with the air bladders (65) of Lenkman. Replacing Kwang’s shock absorbers (121) with the shock absorbers (65) is a simple substitution known in the art to yield predictable results, of allowing the user to adjust the amount of air inside the bladder to adjust the amount of shock absorbing and reduce the impact on highly sensitive equipment (Lenkman, paragraph [0034]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Lenkman (US 20150344051 A1) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 

Regarding claim 7, Kwang in combination with Lenkman, Lenkman teaches wherein the gas comprises air (air bladders 65 hold air, figs.7-8, paragraph [0034). Lenkman fails to disclose the pressure inside the air bladders (65), however the air bladders 65 are inflated and deflated by a pneumatic mechanism as seen in figures 7-8 (paragraph [0036]), so it would be obvious to those having ordinary skill in the art that the air bladders can have a pressure between about 11 psi and about 18 psi, since standard atmospheric pressure at sea level on Earth is about 14.7 psi. Providing a psi range as described in the claim is as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in the air pumped in by the pneumatic mechanism. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 8, Kwang teaches the transport apparatus of claim 1, but fails to teach wherein each of the plurality of shock absorbing elements comprises a hollow sphere  with an outside diameter between about 30 mm and about 50 mm and a thickness between about 2 mm and about 10 mm.
	However, Lenkman teaches the plurality of shock absorbing elements (air bladders 65, fig.7-8, paragraph [0034]) comprises a hollow sphere (the air bladders 65 have a spherical shape as seen in figure 7). Lenkman fails to disclose the dimensions of the shock absorbing elements (65). However, those having ordinary skill in the art would understand that having the air bladders (65) of Lenkman with an outside diameter between about 30 mm and about 50 mm and a thickness between about 2 mm and about 10 mm, would be obvious to those having ordinary skill in the art. Such dimensions would change depending on the size of the cart and the load, and the load of Kwang is semiconductor wafers which would not require larger air bladders to support, so the dimensions claimed is as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Kwang and Lenkman are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Lenkman and simply substitute the shock absorbers (121) of Kwang with the air bladders (65) of Lenkman. Replacing Kwang’s shock absorbers (121) with the shock absorbers (65) is a simple substitution known in the art to yield predictable results, of allowing the user to adjust the amount of air inside the bladder to adjust the amount of shock absorbing and reduce the impact on highly sensitive equipment (Lenkman, paragraph [0034]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Joseph (US 20190073656 A1).

Regarding claim 9 as best understood based on the 35 U.S.C 112(b) issue above, Kwang teaches the transport apparatus of claim 1, but fails to teach further comprising an identification (ID) sensing device configured to read RFID tag information on the object.
	However, Joseph teaches an identification (ID) sensing device (sensors 30 such as a barcode reader, an RFID reader, fig.1, paragraph [0022]) configured to read RFID tag information on the object (RFID reader can read the RFID tag of the objects, paragraph [0022]).
Kwang and Joseph are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Joseph and have an RFID scanner as taught by Joseph. Having an RFID reader will allow the user to record the objects being transported to track the movement of products, to have a better idea of where and how the inventory/object is being moved. 
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Timm (US 10034721 B1).

Regarding claim 10 as best understood based on the 35 U.S.C 112 (a) and (b) issues identified above, Kwang teaches the transport apparatus of claim 1, but fails to teach further comprising: a robotic arm configured to load and unload the object.
	However, Timm teaches a robotic arm (robotic arm 730, fig.7A-C) configured to load and unload the object (robot atm 730 has claw/grabber that can move objects, fig.7A-C).
Kwang and Timm are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Timm and have a robotic arm. Having a robotic arm on the cart of Kwang would provide an autonomous way to load and unload the objects on the transport cart. 	

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Regarding claim 13, Kwang teaches the transport apparatus of claim 11, Kwang fails to disclose the dimensions of the gap. However, those having ordinary skill in the art would understand that having the gap of Kwang between about 3mm and about 15mm, would be obvious to those having ordinary skill in the art. Such dimensions would provide room for the shock absorbers to perform their absorbing function without having the first frame support tilt/move to much for the objects to fall out, so the dimensions claimed is as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Kwang teaches the transport apparatus of claim 16, Kwang fails to disclose the dimensions of the bent stand (131). However, those having ordinary skill in the art would understand that having the bent stand (131) having the first panel has a first length between about 350 mm and about 650 mm, and the second panel has a second length between about 250 mm and about 450 mm, would be obvious to those of ordinary skill in the art. Such dimensions would change depending on the size of the wafer cassette “C” the cart was holding making it obvious to have similar dimensions to the ones claimed to fit a certain size of wafer cassette, so the dimensions claimed is as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Jik Cho (KR 20090009357 U) in view of Kern (US 5718441 A).

Regarding claim 15, Kwang teaches the transport cart of claim 14, but fails to teach wherein each of the plurality of V-shaped shelves comprises stainless steel, copper, aluminum, carbon steel, or a combination thereof.
	However, Kern teaches shelves comprises stainless steel, copper, aluminum, carbon steel, or a combination thereof (cart 10 has shelves 40 with trays 60 made of aluminum, figs.2-3 and 5, column 2, lines 40-46).
Kwang and Kern are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwang with the teachings of Kern and have the shelves made from aluminum. Having the shelves of Kwang made of aluminum as taught by Kern would provide a light weight, sturdy, and none magnetic material to hold the wafer cassettes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Timm (US-10792119-B2) teaches a robotic arm cart and uses therefor. Morrell (US-9004300-B1) teaches a display rack with multi-position shelves made from steel. Booras (US-5647600-A) teaches a cart with v-shaped shelves to hold objects. Lenkman (US-20150344054-A1) teaches a modular cart with air bladders. Cheng (US-7604306-B1) teaches a reticle box transport cart with cushion/shock absorber. Weiss (US-6454512-B1) teaches a person-guided vehicle. Lenkman (US-5845914-A) teaches a portable suspension system for highly sensitive equipment. Wang (CN-106828558-A) a mobile device convenient for moving micro-server and with damping function. Zhao (CN-106449879-A) teaches a photovoltaic battery board carrier with damping structure. (KR-101511731-B1) teaches apparatus for carrying wafer. Lin (CN-102310982-A) teaches a conveying device with shock absorbers. Li (CN-101229816-A) teaches a silicon wafer cart. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618